DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 01/04/2022. Claim 10 is cancelled, Claims 1-3 and 11 are amended, Claims 1-9 and 11 are pending in current application.
Drawing and Abstract objections have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn in view of amendments.
Claim interpretations under 35 U.S.C. 112(f), have been withdrawn in view of amendment filed on 01/24/2022, and all devices and/or parts as cited in the specification and/or Figs (such as Fig. 1) are referred to circuity or hardware as discussed in an interview held on 12/28/2021 in order to not to be interpreted claims under 35 U.S.C. 112(f).  

ALLOWABLE SUBJECT MATTER
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Kato et al. (US 2020/0057447) and Maeda et al. (JP2016124337, this reference is from IDS, filed on 10/23/2020) fails to Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-9 and 11 depend upon either directly or indirectly independent claim 1; therefore, these claims are also allowed by virtue of dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                               Conclusion                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/B M M HANNAN/Primary Examiner, Art Unit 3664